DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, claim 7 recites “the first group of the second material layers”. However, it is unclear as to which group and layers the language refers as “a first group of second material layers” is neither recited earlier in claim 7 nor in claims 1 and 6, from which claim 7 depends. Thus, the language is unclear and lacks proper antecedent basis. Appropriate correction is required to clarify the language and resolve the antecedent basis issue. However, for purposes of compact prosecution the Examiner interprets the language of “the first group of the second material layers” to be “the fourth group of the second material layers”. This is based upon 
Regarding claim 9, claim 9 recites “the first group of the second material layers”. However, it is unclear as to which group and layers the language refers as “a first group of second material layers” is neither recited earlier in claim 9 nor in claims 1 and 6, from which claim 7 depends. Thus, the language is unclear and lacks proper antecedent basis. Appropriate correction is required to clarify the language and resolve the antecedent basis issue. However, for purposes of compact prosecution the Examiner interprets the language of “the first group of the second material layers” to be “the fourth group of the second material layers”. This is based upon the recitation of claim 6, from which claim 9 depends, of “a fourth group of second material layers” which is the first group of second material layers recited.  
Claim 10 is also rejected under 35 USC 112(b) as claim 10 depends from and includes all of the limitations of rejected claim 9.
Regarding claim 13, claim 13 recites “a superficial layer disposed on an uppermost layer of the DBR to face the interface layer”. However, while the language is clear on its face, it is inconsistent with the Applicant’s disclosure in their specification and drawings. MPEP 2173.03 states “It has been held that a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings make an otherwise definite claim take on an unreasonable degree of uncertainty (See In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); See also In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971)).  Specifically, in Fig. 4A of the Applicant’s drawings (which is the only figure in which the superficial layer is shown), the superficial layer (Item 45) is shown on a layer of the DBR (Item 43) which seems to be the lowermost layer of the DBR and which also constitutes a surface of the DBR that is facing away from the interface layer (Item 41). Further, the uppermost surface of the DBR is not labeled in the drawings so it is unclear which layer of the DBR constitutes the uppermost layer. The claim language also seems to be inconsistent with the specification disclosure. While the claim language of “uppermost layer of the DBR” and “to face the interface layer” seems to suggest that the superficial layer is between the DBR and interface layer, Paragraph 0055 of the Applicant’s specification states that “the superficial layer prevents the DBR from being damaged by a rough surface of a mounting plane of the light emitting diode chip upon packing of the light emitting diode chip.” seems to require that the superficial layer is on the lowermost surface of the DBR so that it can protect the surface of the DBR during mounting of the light emitting chip. Should the superficial layer be between the DBR and interface layer, as the claim language on its face suggests, the superficial layer would not be able to function in the manner stated by the Applicant (protecting the DBR from being damaged by a rough surface of a mounting plane). Thus, while the language of the claim 13 is clear on its face, the language of claim 13 seems to be inconsistent with the Applicant’s specification and drawings and is therefore indefinite. However, for purposes of compact prosecution, the Examiner interprets the language of “a superficial layer disposed on an uppermost layer of the DBR to face the interface layer” to require that the superficial layer is on an uppermost surface of the DBR (when the light emitting chip shown in Applicant’s Fig. 4A is oriented upside down) and is facing the interface layer relative to a lower layer in the structure. Appropriate correction is required to clarify the language such that the claim language is consistent with the specification and drawings.     
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. While the Applicant’s Fig. 4A shows the Examiner’s interpretation of the language of claim 13, assuming for the sake of argument that the Applicant intends the language to require the superficial layer between the DBR and interface layer, the drawings do not show the feature of “a superficial layer disposed on an uppermost layer of the DBR to face the interface layer”. Further, the drawings do not identify/label the uppermost layer of the DBR.  The features of claim 13 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-13, 15 and 16 of US Patent No. 10804437 hereinafter “ ‘437 Patent ” in view of Jung et al. (US 2011/0284822) hereinafter “Jung”  with anticipating limitations in bold.
Pending claim 1:
Claim 1, A light emitting diode chip comprising: a light emitting structure comprising an active layer; and a distributed Bragg reflector (DBR) disposed at one side of the light emitting structure to reflect light emitted from the light emitting structure, the DBR having a first region, a second region, and a third region disposed between the first and second regions, the first region being disposed closer to the light emitting structure than the second region, wherein: the DBR comprises first material layers having a low index of refraction and second material layers having a high index of refraction alternately disposed one over another; the first material layers comprise: a first group having an optical thickness greater than 0.25 ƛ +10%; a second group having an optical thickness in a range of 0.25 ƛ -10% to 0.25 ƛ +10%; and a third group having an optical thickness less than 0.25 ƛ -10%; the first material layers in the first region have the first and second groups of the first material layers alternately disposed one over another; the first material layers in the second region have the third group of the first material layers disposed one over another; the first material layers in the third region have a first material layer having an optical thickness less than 0.25 ƛ and a first material layer having an optical thickness greater than 0.25 ƛ; and the second material layers have a smaller average optical thickness than the first group of the first material layers.
437 Patent:
Claim 1, A light emitting diode chip comprising: a light emitting structure comprising an active layer; and a distributed Bragg reflector (DBR) disposed at one side of the light emitting structure to reflect light emitted from the light emitting structure, the DBR having a first region, a second region, and a third region disposed between the first and second regions, the first region being disposed closer to the light emitting structure than the second region, wherein the DBR comprises first material layers having a low index of refraction and second material layers having a high index of refraction alternately disposed one over another, wherein each of the first, second, and third regions including the first and second material layers, wherein the first material layers comprise: a first group having an optical thickness greater than 0.25 ƛ +10%; a second group having an optical thickness in a range of 0.25 ƛ -10% to 0.25 ƛ +10%; and a third group having an optical thickness less than 0.25 ƛ -10%, and wherein, with respect to a central wavelength (ƛ: 554 nm) of the visible range: the first material layers in the first region includes only the first and second groups of the first material layers alternately disposed one over another; the first material layers in the second region includes only the third group of the first material layers disposed one over another; and the third region has the second and third groups of the first material layers.

Claim 6, The light emitting diode chip according to claim 5, wherein the fourth group of the second material layers has a smaller average optical thickness than the first group of the first material layers. 



Claims 1 and 6 of the 437 Patent teaches all of the elements of the claimed invention as stated above.
Claims 1 and 6 of the 437 Patent does not explicitly teach where all of the second material layers have a smaller average optical thickness than the first group is the first material layer.
However, the optical thickness of the layers in a DBR structure is a result effective variable (Jung Paragraph 0067 where the optical thickness of insulating with different indices within a DBR may be controlled so that the DBR can transmit light generated in the active layer and reflect light incident from the outside). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the optical thickness of the second material layers such that the second material layers have a smaller average optical thickness than the first group of the first material layers because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPE 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Pending claim 4 is anticipated by claim 2 of the 437 Patent.
Pending claim 5 is anticipated by claim 3 of the 437 Patent.
Pending claim 6 is anticipated by claim 4 of the 437 Patent.
Pending claim 7 (See the Examiner’s interpretation in the 112(b) rejection of claim 7 above) is anticipated by claim 5 of the 437 Patent.
Pending claim 8 is anticipated by claim 7 of the 437 Patent.
Pending claim 9 (See the Examiner’s interpretation in the 112(b) rejection of claim 9 above) is anticipated by claim 8 of the 437 Patent.
Pending claim 10 is anticipated by claim 9 of the 437 Patent.
Pending claim 11 is anticipated by claim 11 of the 437 Patent.
Pending claim 12 is anticipated by claim 12 of the 437 Patent.
Pending claim 13 is anticipated by claim 13 of the 437 Patent.
Pending claim 14 is anticipated by claim 15 of the 437 Patent.
Pending claim 15 is anticipated by claim 16 of the 437 Patent.
Claims 2 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of US Patent No. 10804437 hereinafter “ ‘437 Patent ” in view of Heo et al. (US 2012/0161176) hereinafter “Heo”.
Regarding claim 2, Claims 1 and 6 of the 437 Patent teaches all of the elements of the claimed invention as stated above except where the light emitting structure further comprises a transparent electrode; and the distributed Bragg reflector covers the transparent electrode layer.
Fig. 1 of Heo teaches where the light emitting structure further comprises a transparent electrode layer (Item 31; Paragraph 0052), and the distributed Bragg reflector (DBR) (Item 37) covers the transparent electrode layer (Item 37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a transparent electrode where the distributed Bragg reflector covers the transparent electrode layer because the transparent electrode allows for an electrode pad to be electrically connected to a p-type semiconductor layer (Heo Paragraph 0034)  and the distributed Bragg reflector covering the transparent electrode allows for light emitted from the active layer to pass therethrough while reflecting visible light having a comparatively longer wavelength (Heo Paragraph 0069).
Regarding claim 3, Claims 1 and 6 of the 437 Patent teaches all of the elements of the claimed invention as stated above except where a first electrode pad and a second electrode pad, wherein: the first electrode pad is formed on a first conductive-type semiconductor layer; and the second electrode pad is formed on the transparent electrode layer.
Fig. 1 of Heo further teaches the device further comprising a first electrode pad (Item 33) and a second electrode pad (Item 35), where: the first electrode pad (Item 33) is formed on a first conductive-type semiconductor layer (Item 25; Paragraph 0066); and the second electrode pad (Item 35) is formed on the transparent electrode layer (Item 31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a first electrode pad and a second electrode pad, wherein: the first electrode pad is formed on a first conductive-type semiconductor layer; and the second electrode pad is formed on the transparent electrode layer because the first and second electrode pads allows electrical connection between the p-type and n-type semiconductor layers, respectively, to external power (Heo Paragraph 0034).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. (US 2012/0161176) hereinafter “Heo” in view of Kim et al. (US 2016/0087159) hereinafter “Kim” and Bradley (US 5999321) hereinafter “Bradley” and in further view of Jung et al. (US 2011/0284822) hereinafter “Jung”.
Regarding claim 1, Fig. 1 of Heo teaches a light emitting diode chip (Item 100) comprising: a light emitting structure (Item 30) comprising an active layer (Item 27); and a distribution Bragg reflector (DBR) (Item 43) disposed at one side (underside) of the light emitting structure (Item 30) to reflect light (Paragraph 0035) emitted from the light emitting structure (Item 30), the DRB (Item 43) having a first region (a combination of Heo’s third dielectric pairs and second dielectric pairs; See Picture 1 below; See also Examiner’s Note below), a second region (Heo’s first dielectric pairs, See Picture 1 below; See also Examiner’s Note below) and a third region (a combination of Heo’s second dielectric pairs and first dielectric pairs, See Picture 1 below; See also Examiner’s Note below) disposed between the first and the second regions (Paragraph 0036), the first region (a combination of Heo’s third dielectric pairs and second dielectric pairs) being disposed closer to the light emitting structure (Item 30) than the second region (Heo’s first dielectric pairs) (Paragraph 0037 where the first dielectric pairs may be located farther from the substrate [and thus farther from the light emitting structure] than the third dielectric pairs), where the DBR (Item 43) comprises first material layers having a low index of refraction (Paragraph 0035 SiO2) and second material layers having a high index of refraction (Paragraph 0035 TiO2) alternately disposed one over another (Paragraph 0035), where the first material layers comprise: a first group (SiO2 that is part of the third dielectric pairs) having an optical thickness greater than 0.25ƛ (Paragraph 0036), a third group (SiO2 that is part of the first dielectric pairs) having an optical thickness less than 0.25ƛ (Paragraph 0036) and a second group (SiO2 that is part of the second dielectric pairs) having an optical thickness that alternates between the optical thickness of the first group and the third group; the first material layers in the first region have the first and second groups of the first material layers (Paragraph 0036; See Picture 1 below); the first material layers in the second region have the third group of the first material layers (Paragraph 0036; See Picture 1 below) disposed one over the other and the first material layers in the third region have a first material layer having an optical thickness less than 0.25ƛ and a first material layer having an optical thickness greater than 0.25ƛ (Paragraph 0036; See Picture 1 below).    
Heo does not teach the second group having an optical thickness of 0.25ƛ.
Kim teaches a selective transmission-reflection layer (Item 150) having three groups of materials that are stacked in order, where the first group has an optical thickness, a third group has a second optical thickness lower than the first group, and a second group has an optical thickness lower than the first group and higher than the third group (Paragraph 0021).
Therefore, it would have been obvious to one having ordinary skill in the art to replace Heo’s second group with layer pairs having an optical thickness between the optical thickness of the pairs in the first and second group respectively (which would be 0.25 ƛ in the case of Heo where the first group has an optical thickness greater than 0.25 ƛ and the third group has an optical thickness less than 0.25 ƛ) because including a second group of layered pairs between the first and third groups, where the second group of layered pairs has an optical thickness between the optical thickness of the first and third groups, yields an increase in luminous flux of light emitted through a light emitting surface of the light emitting device (Kim Paragraph 0004).
   Neither Heo or Kim teaches where the first group has an optical thickness greater than 0.25 ƛ+10%, a second group has an optical thickness in a range of 0.25 ƛ-10% to 0.25 ƛ+10%, nor a third group has an optical thickness less than 0.25 ƛ-10.
However, Bradley teaches where a quarter wave of a desired wavelength is determined by using a reference wavelength within + or – 10% of the desired wavelength, the quarter wave of the desired wavelength to be then used in determining the optical thickness of a layer (Column 4, Lines 1-8).
It would have been obvious to one having ordinary skill in the art to define optical thickness of the second group as being within +/- 10% of the 0.25 ƛ, the first group as being greater than 0.25 ƛ +10% and the third group as being less than 0.25 ƛ-10% because the +/- 10% ensures a desired transmission and reflection of light (Bradley Column 4, Lines 1-8).
Heo does not teach where the first region has the first and second groups of the first material layers alternately disposed one over another.
However, the optical thickness of the layers in a DBR structure is a result effective variable (Jung Paragraph 0067 where the optical thickness of insulating with different indices within a DBR may be controlled so that the DBR can transmit light generated in the active layer and reflect light incident from the outside). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the order of the thicknesses used in the first region of the DBR of Heo such that the first region has the first and second groups of the first material layers alternately disposed one over another because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPE 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Further, Kim suggests a repeating pattern of first through third dielectric pairs (Paragraph 0021). Should the layers of Heo get repeated in the manner suggested by Kim any of the regions defined by the Examiner would include all three layers repeating such that all three regions would include an alternation of first second and third groups.  
Heo does not explicitly teach where the second material layers have a smaller average optical thickness than the first group of the first material layers.
However, the optical thickness of the layers in a DBR structure is a result effective variable (Jung Paragraph 0067 where the optical thickness of insulating with different indices within a DBR may be controlled so that the DBR can transmit light generated in the active layer and reflect light incident from the outside). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the optical thickness of the second material layers of Heo such that the second material layers have a smaller average optical thickness than the first group of the first material layers because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPE 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Examiner’s Note: The Examiner notes that the recitation of “a region” can be defined by any shape and orientation and does not have to conform to a rectangular shape. The Applicant may want to consider further defining the orientation of the respective regions relative to each other in an effort to overcome the Examiner’s interpretation of the regions. 

    PNG
    media_image1.png
    362
    738
    media_image1.png
    Greyscale

Picture 1 (Illustration of Heo’s Paragraph 0036)
Regarding claim 4, the combination of Heo, Kim, Bradley and Jung teaches all of the elements of the claimed invention as stated above except where the first group of the first material layers has an optical thickness of less than 0.3 ƛ+10% and the third group of the first material layers has an optical thickness greater than 0.2 ƛ-10%.  
However, the optical thickness of the layers in a DBR structure is a result effective variable (Jung Paragraph 0067 where the optical thickness of insulating with different indices within a DBR may be controlled so that the DBR can transmit light generated in the active layer and reflect light incident from the outside). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the optical thicknesses of the first and third groups of the first material layers such that the first group of the first material layers has an optical thickness of less than 0.3 ƛ+10% and the third group of the first material layers has an optical thickness greater than 0.2 ƛ-10% because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPE 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 5, the combination of Heo, Kim, Bradley and Jung teaches all of the elements of the claimed invention as stated above except where an optical thickness deviation of the first material layers in the first region is greater than that of the first material layers in the second region.  
However, the optical thickness of the layers in a DBR structure is a result effective variable (Jung Paragraph 0067 where the optical thickness of insulating layers with different indices within a DBR may be controlled so that the DBR can transmit light generated in the active layer and reflect light incident from the outside). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the optical thicknesses of the first material layers in the first region and the first optical material layers in the second region such that the optical thickness deviation of the first material layers in the first region is greater than that of the first material layers in the second region because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPE 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 6, the combination of Heo, Kim, Bradley and Jung teaches all of the elements of the claimed invention as stated above.
Heo further teaches where the second material layers (Paragraph 0035 TiO2) comprise: a fourth group (TiO2 that is part of the third dielectric pairs) having an optical thickness greater than 0.25ƛ (Paragraph 0036), a sixth group (TiO2 that is part of the first dielectric pairs) having an optical thickness less than 0.25ƛ (Paragraph 0036) and a fifth group (TiO2 that is part of the second dielectric pairs) having an optical thickness that alternates between the optical thickness of the fourth group and the sixth group; the second material layers in the first region have the fourth and fifth groups of the second material layers (Paragraph 0036; See Picture 1 above; See also Examiner’s Note below); the second material layers in the second region have the sixth group of the second material layers (Paragraph 0036; See Picture 1 above; See also Examiner’s Note below) disposed one over another and the second material layers in the third region have the fifth and sixth group of the second materials (Paragraph 0036; See Picture 1 above; See also Examiner’s Note below).
Heo does not teach the fifth group of the second material having an optical thickness of 0.25ƛ.
Kim teaches a selective transmission-reflection layer (Item 150) having three groups of materials that are stacked in order, where the first group has an optical thickness, a third group has a second optical thickness lower than the first group, and a second group has an optical thickness lower than the first group and higher than the third group (Paragraph 0021).
Therefore, it would have been obvious to one having ordinary skill in the art to replace Heo’s fifth group with layer pairs having an optical thickness between the optical thickness of the pairs in the fourth and sixth group respectively (which would be 0.25 ƛ in the case of Heo where the fourth group has an optical thickness greater than 0.25 ƛ and the sixth group has an optical thickness less than 0.25 ƛ) because including a fifth group of layered pairs between the fourth and sixth groups, where the fifth group of layered pairs has an optical thickness between the optical thickness of the fourth and sixth groups, yields an increase in luminous flux of light emitted through a light emitting surface of the light emitting device (Kim Paragraph 0004).
   Neither Heo nor Kim teaches where the fourth group of the second material has an optical thickness greater than 0.25 ƛ+10%, the fifth group of the second material has an optical thickness in a range of 0.25 ƛ-10% to 0.25 ƛ+10%, nor the sixth group of the second material has an optical thickness less than 0.25 ƛ-10%.
However, Bradley teaches where a quarter wave of a desired wavelength is determined by using a reference wavelength within + or – 10% of the desired wavelength, the quarter wave of the desired wavelength to be then used in determining the optical thickness of a layer (Column 4, Lines 1-8).
It would have been obvious to one having ordinary skill in the art to define optical thickness of the fifth group of the second material as being within +/- 10% of the 0.25 ƛ, the fourth group of the second material as being greater than 0.25 ƛ+10% and the sixth group of the second material as being less than 0.25 ƛ-10% because the +/- 10% ensures a desired transmission and reflection of light (Bradley Column 4, Lines 1-8).
Examiner’s Note: The Examiner notes that the first, second and third dielectric pairs of Heo each contain TiO2 and SiO2 materials therefore, what is applicable to the first material (SiO2) as far as placement in the DBR and optical thickness in a certain placement in the DBR is also applicable to the second material (TiO2).    
Regarding claim 7, the combination of Heo, Kim, Bradley and Jung teaches all of the elements of the claimed invention as stated above except where the fourth (See Examiner’s interpretation in the 112(b) rejection of claim 1 above) group of the second materials layers has an optical thickness less than 0.25ƛ+20%.
However, the optical thickness of the layers in a DBR structure is a result effective variable (Jung Paragraph 0067 where the optical thickness of insulating with different indices within a DBR may be controlled so that the DBR can transmit light generated in the active layer and reflect light incident from the outside). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the optical thickness of the fourth group of the second material of Heo such that the fourth group of the second material layers has an optical thickness less than 0.25ƛ+20% because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPE 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 8, the combination of Heo, Kim, Bradley and Jung teaches all of the elements of the claimed invention as stated above except where an optical thickness deviation of the second material layers in the first region is greater than that of the second material layers in the second region.  
However, the optical thickness of the layers in a DBR structure is a result effective variable (Jung Paragraph 0067 where the optical thickness of insulating layers with different indices within a DBR may be controlled so that the DBR can transmit light generated in the active layer and reflect light incident from the outside). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the optical thicknesses of the second material layers in the first region and the second material layers in the second region such that the optical thickness deviation of the second material layers in the first region is greater than that of the second material layers in the second region because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPE 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 9, Heo further teaches where the third region further has the fourth (See Examiner’s interpretation in the 112(b) rejection of claim 1 above) group of the second material layers (See Picture 1 above).
Regarding claim 10, Heo further teaches where the third region further has the first group of the first material layers (See Picture 1 above).
Regarding claim 11, Heo further teaches the device comprising a patterned sapphire substrate (Paragraph 0030).
Regarding claim 12, Heo further teaches an interface layer (Item 41) comprising the same as the first material layers in the DBR and having a greater thickness than the first material layers (Paragraph 0047; See Fig. 1). 
Regarding claim 13, the combination of Heo, Kim, Bradley and Jung teaches all of the elements of the claimed invention as stated above.
Heo does not explicitly teach a superficial layer disposed on an uppermost layer of the DBR to face the interface layer (See Examiner’s interpretation in the 112(b) rejection of claim 13 above), the superficial layer comprising the same material as the first material layers in the DBR and having a greater thickness than the first material layers.
However, Fig. 1 of Heo further teaches where (although not explicitly labeled) an additional layer (identified by the Examiner here as the superficial layer) is present between a reflective layer (Item 45) and the DBR (Item 43), on an uppermost surface of the DBR (when the structure is oriented upside down) to face the interface layer (relative to the reflective layer; See the Examiner’s interpretation given in the 112(b) rejection of claim 13 above), that has a greater thickness than the first materials of the DBR. The superficial layer is not explicitly stated as being the same material as the interface layer (Item 41).
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a superficial layer having a greater thickness than the first material layer and comprising the same materials as the first material layers because a superficial layer (in Heo the additional interface layer) comprising the same material as the first material layers and having a greater thickness than the first material layers will enhance adhesion between the DBR and the reflective layer (Heo Paragraph 0047).
Regarding claim 14, Heo further teaches where the active layer is configured to generate blue light (Paragraph 0032).
Regarding claim 15, Heo further teaches where the first material layers comprise SiO2 layers and the second material layers comprise TiO2 layers (Paragraph 0035).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
Under an alternative interpretation of Heo, Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. (US 2012/0161176) hereinafter “Heo” in view of Kim et al. (US 2016/0087159) hereinafter “Kim” and Bradley (US 5999321) hereinafter “Bradley” and in further view of Jung et al. (US 2011/0284822) hereinafter “Jung”.
Regarding claim 1, Fig. 1 of Heo teaches a light emitting diode chip (Item 100) comprising: a light emitting structure (Item 30) comprising an active layer (Item 27); and a distribution Bragg reflector (DBR) (Item 37) disposed at one side (topside) of the light emitting structure (Item 30) to reflect light (Paragraph 0049) emitted from the light emitting structure (Item 30), the DRB (Item 37) having a first region (a combination of Heo’s third dielectric pairs and second dielectric pairs; See Picture 1 above; See also Examiner’s Note below), a second region (Heo’s first dielectric pairs, See Picture 1 above; See also Examiner’s Note below) and a third region (a combination of Heo’s second dielectric pairs and first dielectric pairs, See Picture 1 above; See also Examiner’s Note below) disposed between the first and the second regions (Paragraph 0036), the first region (a combination of Heo’s third dielectric pairs and second dielectric pairs) being disposed closer to the light emitting structure (Item 30) than the second region (Heo’s first dielectric pairs) (Paragraph 0037 where the first dielectric pairs may be located farther from the substrate [and thus farther from the light emitting structure] than the third dielectric pairs), where the DBR (Item 37) comprises first material layers having a low index of refraction (Paragraph 0050 SiO2) and second material layers having a high index of refraction (Paragraph 0050 TiO2) alternately disposed one over another (Paragraph 0050), where the first material layers comprise: a first group (SiO2 that is part of the third dielectric pairs) having an optical thickness greater than 0.25ƛ (Paragraph 0036), a third group (SiO2 that is part of the first dielectric pairs) having an optical thickness less than 0.25ƛ (Paragraph 0036) and a second group (SiO2 that is part of the second dielectric pairs) having an optical thickness that alternates between the optical thickness of the first group and the third group; the first material layers in the first region have the first and second groups of the first material layers (Paragraph 0036; See Picture 1 above); the first material layers in the second region have the third group of the first material layers (Paragraph 0036; See Picture 1 above) disposed one over the other and the first material layers in the third region have a first material layer having an optical thickness less than 0.25ƛ and a first material layer having an optical thickness greater than 0.25ƛ (Paragraph 0036; See Picture 1 above).    
Heo does not teach the second group having an optical thickness of 0.25ƛ.
Kim teaches a selective transmission-reflection layer (Item 150) having three groups of materials that are stacked in order, where the first group has an optical thickness, a third group has a second optical thickness lower than the first group, and a second group has an optical thickness lower than the first group and higher than the third group (Paragraph 0021).
Therefore, it would have been obvious to one having ordinary skill in the art to replace Heo’s second group with layer pairs having an optical thickness between the optical thickness of the pairs in the first and second group respectively (which would be 0.25 ƛ in the case of Heo where the first group has an optical thickness greater than 0.25 ƛ and the third group has an optical thickness less than 0.25 ƛ) because including a second group of layered pairs between the first and third groups, where the second group of layered pairs has an optical thickness between the optical thickness of the first and third groups, yields an increase in luminous flux of light emitted through a light emitting surface of the light emitting device (Kim Paragraph 0004).
   Neither Heo or Kim teaches where the first group has an optical thickness greater than 0.25 ƛ+10%, a second group has an optical thickness in a range of 0.25 ƛ-10% to 0.25 ƛ+10%, nor a third group has an optical thickness less than 0.25 ƛ-10.
However, Bradley teaches where a quarter wave of a desired wavelength is determined by using a reference wavelength within + or – 10% of the desired wavelength, the quarter wave of the desired wavelength to be then used in determining the optical thickness of a layer (Column 4, Lines 1-8).
It would have been obvious to one having ordinary skill in the art to define optical thickness of the second group as being within +/- 10% of the 0.25 ƛ, the first group as being greater than 0.25 ƛ +10% and the third group as being less than 0.25 ƛ-10% because the +/- 10% ensures a desired transmission and reflection of light (Bradley Column 4, Lines 1-8).
Heo does not teach where the first region has the first and second groups of the first material layers alternately disposed one over another.
However, the optical thickness of the layers in a DBR structure is a result effective variable (Jung Paragraph 0067 where the optical thickness of insulating with different indices within a DBR may be controlled so that the DBR can transmit light generated in the active layer and reflect light incident from the outside). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the order of the thicknesses used in the first region of the DBR of Heo such that the first region has the first and second groups of the first material layers alternately disposed one over another because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPE 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Further, Kim suggests a repeating pattern of first through third dielectric pairs (Paragraph 0021). Should the layers of Heo get repeated in the manner suggested by Kim any of the regions defined by the Examiner would include all three layers repeating such that all three regions would include an alternation of first second and third groups.  
Heo does not explicitly teach where the second material layers have a smaller average optical thickness than the first group of the first material layers.
However, the optical thickness of the layers in a DBR structure is a result effective variable (Jung Paragraph 0067 where the optical thickness of insulating with different indices within a DBR may be controlled so that the DBR can transmit light generated in the active layer and reflect light incident from the outside). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. (MPEP 2144.05; In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the optical thickness of the second material layers of Heo such that the second material layers have a smaller average optical thickness than the first group of the first material layers because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPE 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Examiner’s Note: The Examiner notes that the recitation of “a region” can be defined by any shape and orientation and does not have to conform to a rectangular shape. The Applicant may want to consider further defining the orientation of the respective regions relative to each other in an effort to overcome the Examiner’s interpretation of the regions. 
Regarding claim 2, Fig. 1 of Heo further teaches where the light emitting structure further comprises a transparent electrode layer (Item 31; Paragraph 0052), and the distributed Bragg reflector (DBR) (Item 37) covers the transparent electrode layer (Item 37).
Regarding claim 3, Fig. 1 of Heo further teaches the device further comprising a first electrode pad (Item 33) and a second electrode pad (Item 35), where: the first electrode pad (Item 33) is formed on a first conductive-type semiconductor layer (Item 25; Paragraph 0066); and the second electrode pad (Item 35) is formed on the transparent electrode layer (Item 31).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Examiner, Art Unit 2891